  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 1 of 52 Page ID #1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

STACY MITCHELL,                                )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )       Case No. 3:20-cv-1251
                                               )
FEDERAL RETIREMENT THRIFT                      )
INVESTMENT BOARD,                              )
                                               )
               Defendant.                      )

                             COMPLAINT FOR NEGLIGENCE

        Comes now the Plaintiff, STACY MITCHELL, by and through her attorneys,

Neubauer, Johnston & Hudson, P.C. and for her Complaint for Negligence under the

Federal Tort Claims Act against the Federal Retirement Thrift Investment Board acting as

the Thrift Savings Plan, states as follows:

                                  NATURE OF ACTION

        1.     This is a negligence action under the Federal Tort Claims Act seeking

compensation from the Federal Retirement Thrift Investment Board acting as the Thrift

Savings Plan for failing to follow their own guidelines which were followed by the

Plaintiff and for violating court orders entered in the Twentieth Judicial Circuit in St.

Clair County in a dissolution of marriage action, namely In Re the Marriage ofStacy

Mitchell v. Cedric Mitchell, cause no. 19-D-64, in that the Thrift Savings Plan allowed

Cedric Mitchell to withdraw funds in violation of their own guidelines and those Court

Orders which were marital property and said failure to follow the guidelines and

violations of court orders caused harm to the Plaintiff, Stacy Mitchell.
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 2 of 52 Page ID #2




           2.   As a result of the Federal Retirement Thrift Investment Board's actions

(acting as the Thrift Savings Plan), there is an actual case or controversy between the

parties.

                                          PARTIES

           3.   That the Plaintiff, Stacy Mitchell, is a resident of the St. Clair County,

Illinois and was the Petitioner in the Twentieth Judicial Court action, namely In Re the

Marriage ofStacy Mitchell v. Cedric Mitchell, cause no. 19-D-64 .

       . 4.     That the Defendant, Federal Retirement Thrift Investment Board acting as

the Thrift Savings Plan, is a federal retirement program authorized by the United States

Congress and is the third deferred compensation program offered through the military

retirement system whose legal headquarters is located in Fairfax, Virginia.

                              JURISDICTION AND VENUE

           5.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332,

because the matter in controversy exceeds the sum or value of $75,000.00 exclusive of

interest and costs, and is between a citizen of the state of Illinois and a federal retirement

program.

           6.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(l) and (2)

because the Plaintiff resides in St. Clair County, Illinois and because a substantial part of

the events giving rise to this cause of action occurred in the district.

                               FACTUAL BACKGROUND

           7.   That at all times relevant, the Plaintiff and Cedric Mitchell were husband

and wife and married on or about July 5, 2003.
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 3 of 52 Page ID #3




       8.      That Cedric Mitchell was employed as a civilian as an Information

Technology Manager with the Department of Defense and he commenced said

employment with the Department of Defense on or about June 5, 1989.

       9.      That the Plaintiff filed a Petition for Dissolution of Marriage in St. Clair

County, Illinois Circuit Court on or about January 25, 2019.

       10.      That on or about August 26, 2019, the St. Clair County Circuit Court In

Re the Marriage of Stacy Mitchell v. Cedric Mitchell, cause no. l 9-D-64, issued an Order

requiring the Thrift Savings Plan to pay Stacy Mitchell $14,059.27 from said account for

past due support and maintenance, attorney's fees, and thirty (30%) percent additional

funds to cover the tax consequences of Stacy Mitchell for the disbursement.

       11.     That, further said Order (an Order for Garnishment of a Thrift Savings

Plan (TSP) Account) provided "that neither party shall take a loan against, or withdraw

any funds from, the civilian TSP account of Cedric Mitchell, other than herein stated,

until further order of the court." See Ex. A.

       12.     That the Order for Garnishment of a Thrift Savings Plan (TSP) Account

entered above was certified and sealed and sent to TSP Legal Processing Unit in Fairfax,

Virginia that same day (August 26, 2019) via facsimile. See Ex. B.

       13.     That a return receipt for the facsimile was received back from the Thrift

Savings Plan Legal Processing Unit. See Ex. C.

       14.     That on or about September 19, 2019, the Thrift Savings Plan Legal

Processing Unit sent a letter to Cedric Mitchell referencing and acknowledging the same

Court Order of August 26, 2019. See Ex. D.
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 4 of 52 Page ID #4




        15.    That the Thrift Savings Plan Legal Processing Unit was fully aware of the

pending dissolution case in St. Clair County and Order stating that no funds could be

withdrawn until further order of the St. Clair County Circuit Court.

        16.    That on or about November 20, 2019, Cedric Mitchell was allowed by the

Thrift Savings Plan Legal Processing Unit to make a "financial hardship" withdrawal in

the amount of $75,000.00 froni his civilian Thrift Savings Plan in violation of the August .

26, 2019 Court Order and without notice to the Plaintiff. See Ex. E.

       17.     That although Cedric Mitchell marked that he was unmarried on the

application, the Thrift Savings Plan Legal Processing Unit was fully aware that he was

married and in the process of a divorce based on the order/letter they received on August

26, 2019 and the Thrift Savings Plan Legal Processing Unit did not notify the Plaintiff

pursuant to their own guidelines to do so.

       18.     That on or about December 3, 2019, the St. Clair County Circuit Court In

Re the Marriage ofStacy Mitchell v. Cedric Mitchell, cause no. 19-D-64, issued another

Order requiring the Thrift Savings Plan to pay Stacy Mitchell $24,776.38 from said

account for past due support and maintenance, attorney's fees, and thirty (30%) percent

additional funds to cover the tax consequences of the Stacy Mitchell for the

disbursement. See Ex. F.

       19.     That, further said Order (an Order for Garnishment of a Thrift Savings

Plan (TSP) Account) provided "that neither party shall take a loan against, or withdraw

any funds from, the civilian TSP account of Cedric Mitchell, other than herein stated,

until further order of the court." See Ex. G.
     Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 5 of 52 Page ID #5




        20.    That the Order for Garnishment of a Thrift Savings Plan (TSP) Account

entered above was certified and sealed and sent to TSP Legal Processing Unit in Fairfax,

Virginia that same day (December 3, 2019) via facsimile. See Ex. H.

        21.    On or about December 30, 2019, counsel for Stacy Mitchell received a

response to his Subpoena Duces Tecum directed to Thrift Savings Plan which showed a

withdrawal of $75,000.00.from the TSP made by Cedric Mitchell on or about November

20,2019. See Ex. E.

        22.    That on or about December 31, 2019, counsel for Stacy Mitchell sent

Linda Dean, Thrift Savings Plan Chief Correspondence Officer, a correspondence via

facsimile referencing both the August 26, 2019 and the December 3, 2019 Court Orders

which prevented Cedric Mitchell or Stacy Mitchell from removing any funds from the

Thrift Savings Plan until further order of the Court. See Ex. I.

        24.    That said correspondence to Linda Dean stated that Stacy Mitchell, as

spouse of Cedric Mitchell, was to be notified of said withdrawal which did not occur and

requested that Thrift Savings Plan ensure that Mr. Mitchell not be "allowed to withdraw

ANY Additional funds." See Ex. I.

        25.    That on or about March 16, 2020, counsel for Stacy Mitchell sent TSP

Legal Processing Unit a correspondence via facsimile attaching the St. Clair County

Court Orders entered on August 26, 20-19 and December 3, 2019, advising that Cedric

Mitchell had a spouse (the Plaintiff) and asking TSP to ensure that Cedric Mitchell was

"not allowed to withdraw ANY additional funds" from the Thrift Savings Plan. See Ex.

J.
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 6 of 52 Page ID #6




        26.    That on or about June 22, 2020, counsel for Stacy Mitchell received a

response to his second Subpoena Duces Tecum directed to Thrift Savings Plan which

showed another "financial hardship" withdrawal of $200,000.00 from the TSP made by

Cedric Mitchell on or about April 6,2020 in violation of the St. Clair County Court's

Orders. See Ex. K.

       27.      That the Thrift Savings Plan booklet "Court Orders and Powers of

Attorney" published and disseminated by the Thrift Savings Plan in September 2014

provides on page four and five that "A court order can be used to prevent a participant

from withdrawing his or her TSP account during a divorce action. As soon as possible

after receiving a court order that is issued in an action for divorce, annulment, or legal

separation, the TSP will "freeze" a participant's account if:

       The court order names the "Thrift Savings Plan" and provides that the participant

may not obtain a TSP loan or withdrawal; or

       The court order purports to divide a participant's TSP account.

Once an account is frozen, no new loans or withdrawals are permitted from the account

until the action is resolved. All other account activity will be permitted, including

investment decisions and payments on existing loans." See Ex. L.

       28.     That, further, the Thrift Savings Plan booklet "In-Service Withdrawals" on

page fifteen (15) under "Spouses' Rights" provides that "Therefore, on your request for

an in-service withdrawal, you must indicate whether or not you are married. If you are

married, the following rules apply:

If you are a FERS participant or a member of the uniformed services, the law requires

your spouse's consent to your in-service withdrawal. If your spouse's whereabouts are
   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 7 of 52 Page ID #7




unknown, or if exceptional circumstances make it impossible to obtain your spouse's

signature, you must apply for an exemption by completing Form TSP-16, Exception to

Spousal Requirements." See Ex. M.

        29.     That Stacy Mitchell relied on the Thrift Savings Plan to execute and

follow the St. Clair County Circuit Court's Orders of August 26, 2019 and December 3,

2019.

        30.     That further, Stacy Mitchell relied on the Thrift Savings Plan to enforce

and ensure that her spousal rights were protected pursuant to the Thrift Savings Plans

own guidelines.

        31.     That the Thrift Savings Plan was made aware that the parties were married

and in the process of dissolution proceedings in August of 2019, again in December of

2019, and again in March of 2020.

                                              Countl

                                         NEGLIGENCE

        32.    That Stacy Mitchell repeats and incorporated the allegations contained in

Paragraphs 1-31 of that Complaint as though fully set forth herein.

        33.    That the Thrift Savings Plan was notified by facsimile on August 26, 2019,

on December 3, 2019, on December 31, 2019, and on March 16, 2020 that the Mitchells

had a pending divorce action in St. Clair County, Illinois.

        34.    That the Thrift Savings Plan was also notified by facsimile on the above

dates that Cedric Mitchell was court ordered not to withdraw any funds held by them until

further court order.
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 8 of 52 Page ID #8




        35.    That on the above dates and thereafter, it then and there became and was the

duty of the Defendant, Thrift Savings Plan, to exercise reasonable care and caution so as

to follow their own guidelines, to not allow Cedric Mitchell to withdraw Thrift Savings

Plan funds, and to protect the Plaintiffs spousal rights.

       36.     That the Thrift Savings Plan, to the detriment of the Plaintiff, violated two

court orders and the Plaintiffs spousal rights by allowing Cedric Mitchell to remove funds

from his Thrift Savings Plan on two separate occasions in the amount of $275,000.00.

       37.     That the Defendant was then and there guilty of one or more of the

following negligent acts or omissions:

               a.      disobeyed and failed to follow their specific guidelines as it
               pertains to spousal rights and as it pertains to court orders;

               b.     disobeyed and violated specific St. Clair County Circuit Court
               Orders, in the matter of In Re the Marriage ofStacy Mitchell v. Cedric
               Mitchell, cause no. l 9-D-64.

               c.      failed to protect Stacy Mitchells' Spousal Rights pursuant to their
               own guidelines, while knowing that the parties were in the middle of a
               dissolution proceeding.

       38.    · That as a direct and proximate cause of the Defendant's negligence, as

stated above, Plaintiff then and there has been irreparably harmed and will in the future be

compelled to expend and become liable for large sums of money for attorney's fees in an

endeavoring to recoup said marital property from the Defendant and Cedric Mitchell.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment be entered against Defendant Federal

Retirement Thrift Investment Board acting as the Thrift Savings Plan as follows:
  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 9 of 52 Page ID #9




             a) declaring that the Defendant Federal Retirement Thrift Investment Board

             acting as the Thrift Savings Plan was negligent in that they violated two

             court orders to Plaintiffs detriment;

             b) declaring that the Defendant Federal Retirement Thrift Investment Board

             acting as the Thrift Savings Plan was negligent in that they violated the

             Plaintiffs spousal rights under the Thrift Savings Plan to her detriment;

             c) declaring that the Defen,~ant Federal Retirement Thrift Investment Board

             acting as the Thrift Savings Plan was negligent in that they violated their

             own guidelines to Plaintiffs detriment;

             d) awarding the Plaintiff $275,000.00 to make her whole;

             e) awarding the Plaintiff counsel fees and costs; and

             f) for such other and further relief as the Court may deem appropriate.



Dated November 18, 2020



                             ~QL----4!r--
                                   FRANCINE M. JOHNSTON
                                   Attorney for Plaintiff, Stacy Mitchell   f,.
                                   Neubauer, Johnston & Hudson
                                   955 Lincoln Highway
                                   Fairview Heights, IL 62208
                                   Phone: 618/632-5588
                                   fjohnston@neubauerlaw.org
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 10 of 52 Page ID #10




                         EXHIBIT A
         Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 11 of 52 Page ID #11




              IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
                              ST. CLAIR COUNTY, ILLINOIS

 IN RE THE MARRIAGE OF:                        )
                                               )
 STACY L. MITCHELL,                            )
                                               )
                    Petitioner,                )                                   FILED
                                               )                             Sf. CLAIR COUN't'V
 vs.                                           )       No. 19-D-64
                                               )                              AUG !t ·6 2019
 CEDRIC MITCHELL,                              )
                                               )
                    Respondent.                )


       ORDER FOR GARNISHMENT OF A THRIFT SAVINGS PLAN (TSP) ACCOUNT

         WHEREAS by order of this court, Cedric Mitchell, Social Security number and Address

 (see attached), was required to pay maintenance, formally known as alimony, interim attorney's

 fees, and child support to Stacy Mitchell, spouse, Social Security number and Address (see

 attached).

         AND WHEREAS by order of this court, Cedric Mitchell, has failed to meet this

 obligation and curr~~tly owes$ J'{1 05C/.    ~ ,·µ.) j"tt,_es/.irvo±e.d_ i:DJces/pe~.S.
         IT IS THE~FORE ORDERED that the Thrift Savings Plan (TSP) pay to Stacy

Mitchell $    /J./.059. ~om the civilian TSP account of Cedric Mitchell to satisfy the obligation.
                #          .


         IT IS FURTHER ORDERED that"'Ileither.....parcy,...shalLtake.-a-lean-against;-or-withtltaW~::::J

@llY71ltids-fronr,1lre-civittan1S-P account ofC~e.clo]-:MitcJ:ielI,_otfier_tffiurlrereiICstated;--'untH7

@rtlier or.aeco[ihe-couril


         Dated this        ~~
       Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 12 of 52 Page ID #12




                        .. :· .~~
        •.,,,,,




                        ··;-•':
                  .-~
                   ;




                                                           ,.
                                                            ,.'
.' \
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 13 of 52 Page ID #13




                            EXHIBIT B
                   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 14 of 52 Page ID #14
                                                                                                  r,, -



                                                 NEUBAUER, JOHNSTON·
                                                    & HUDSON, P·.c.
                                                             ATTORNEYS AT LAW


                             TERRY]. NEUBAUER•• FRANCINE M. JOHNSTON-• DUSTIN S. HUDSON-



             August 26, 2019


             TSP Legal Processing Unit                    FAX (703)592-0151
             P.O. Box 4390
             Fairfax, VA 22038-4390

             Re:      Stacy Mitchell v. Cedric Mitchell
                      St. Clair Co., IL Cause #19-D-64


             To Whom it.May Concern:

             Enclosed please find an Order for Garnishment of a Thrift Savings Plan Account, as well as an
             Order entered August 26, 2019, in regard to the above-mentioned matter. Please talce the
             appropriate steps to effectuate the Order.

             Thank you for your attention, and if you should have any questions, please feel free to contact me.

             Sincerely yours,

             /s/D~S.H~

             Dustin S. Hudson
             dhudson@neubauerlaw.org

             DSH/tf

             Enclosure




Please reply to:                                                                             "LICENSEQ IN IL & NE -LICENSED IN IL & MO


                   @" 955 LINCOLN HIGHWAY                                0   314 NORTH MAIN STREET
                      FAIRVIEW HEIGHTS, ILLINOIS 62208                       EDWARDSVILLE, ILLINOIS 62025
                      PH: (618) 632-5588 (618) 632-5595                      PH: (618) 692-6092
                      FAX: (618) 632-5789
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 15 of 52 Page ID #15




                        EXHIBIT C
              Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 16 of 52 Page ID #16


Tanimy Frederking

From:                                  MetroFax <NoReply@metrofax.com>
Sent:                                  Monday, August 26, 2019 4:31 PM
To:                                    Tammy Frederking
Subject:                               Successful transmission to 17035920151. Re: Cedric Mitchell




        WNMRSM AW®ltiiitiri ,ei&WWth      £\M ·,i. W   ?®itd&b:!C5ilf4"ffi1!S4>ttiW@t¥P ◄ Gf,SM   fttwi4tli-ffltdt¾flilt4Wffi±G'ktMkW1MMil!NWiWN4Mi6Wt!itMIUW




           Your fax was successfully sent to 17035920151 by MetroFax.




            Date: 2019-08-26 21 :30:43 (GMT)
            Number of Pages: 9
            Length of Transmission: 187 seconds
            Receiving Machine Fax ID: Fax Server

           If you have any questions, please visit our online help center.

           Thank you for choosing MetroFax.

           Sincerely,
           The MetroFax Team

           Tip: Switch to an annual plan and save! Call (888) 321-3121.




             © 2019 j2 Global, Inc. and affiliates. All rights reserved.
             MetroFax is a registered trademark of j2 Global, Inc. and affiliates.
             6922 Hollywood Blvd., Los Angeles, CA 90028

             This account is subject to the terms listed in the MetroFax Customer Agreement.




                                                                                 1
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 17 of 52 Page ID #17




                          EXHIBIT D
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 18 of 52 Page ID #18




Dustin S. Hudson, Esq.
955 Lincoln Highway
Fairview Heights, IL 62208
l,ll 111, I, I, ,I ,I II 1111 r ,I 111 I, 11




                                                     lID ~©~TI~ ... - --
                                                      JI[ SEP. 23 2019
                                                      BY=------------ -
    Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 19 of 52 Page ID #19




                            Thrift Savings Plan
                                    Legal Processing Unit
       THRIFT
       SAVINGS             P.O. Box 4390, Fairfax, VA 22038-9998
       PLAN




 September 19, 2019


RE: ORDER FOR GARNISHMENT OF A THRIFT SAVINGS PLAN (TSP) ACCOUNT IN STACY L. MITCHELL
VS. CEDRIC MITCHELL, CASE NO. 19-D-64, FILED AUGUST 26, 2019, RECEIVED AUGUST 27,
2019.

 Dear Mr. Mitchell:

The above-referenced court order requires the Thrift _Savings
Plan (TSP) to make a payment from your civilian account to the
payee, named below.   The court order was_evaluated according to
the_ requirements at 5 U.S.C. §§ 8435(c), 8467, and 5 C.F.~. part
165~, subpart A.

                          Payee:    Ms. Stacy Mitchell

  The court order awards $14,059.27 from your TSP account to the
  payee. See court order.   If your account balance i~ less than
  tne award amount at the time of payment, the TSP will pay your
  vested account balance. Absent the receipt of another order,
  the TSP will not make additional payments at a later date.
· Please note that the TSP does not segregate or separately invest
  the amount awarded pending payment.


                   Scheduled Payment Date: November 19, 2019


Tax and payment information is enclosed with the payee's copy of
this letter.   That information includes the forms the payee must
use to elect payment options, including a request to transfer
the payment to. an individual retirement arrangement (IRA) or
eligible retirement plan or to request direct deposit of the
payment. The payee's entitlement will be disbursed in a single
payment (a check) on the Scheduled Payment Date shown above
unless the TSP timely receives instructions electing one of the
following options.

                 The payee may request an expedited payment, which can
                 occur no sooner than 31 days from the date of this
                 letter (to allow the parties time to review this
                 letter).
          Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 20 of 52 Page ID #20


           ·,    To have the entitlement transferred to an IRA or other
                 eligible employer plan or to have the funds sent
                 electronically (direct deposit) to the payee's
                 checking or savings account, the enclosed Form TSP-13-
                 S-C must be properly completed and received by the TSP'
                 Legal Processing Unit at least five (5) business days
                 before the scheduled payment date. We may not be abie
                 to process the form if we receive it within 5 business
                 days of the payment date.  Please note that·a properly
                 paid court order cannot be returned to the TSP.

                 The payee may request a payment extension of 30 days
                 in order to submit Form TSP-13-S-C.  This request must
                 be in writing; fax or mail it to the TSP Legal
                 Processing Unit.so that it is received at least 5
                 business days before the scheduled payment date.  The
                 fax number is (703) 592-0151.

Documents pertaining to this case may be faxed to the Legal
Processing Unit.  Include your daytime telephone number and your
TSP Accou~t Number (or your Social Security number) on all
correspondence.  In addition, the TSP court order· booklet is
available from the TSP website (www.TSP.gov).  If you do not
have web access, please call the Thrift Line to receive a
printed copy.

This letter is a final administrative action by the TSP.  Upon
receipt of the court order, your account was frozen.for loans
and withdrawals.  That freeze will be lifted after the award has
been paid.

This letter applies only to your TSP account.    You may obtain
information about your other Government retirement benefits by
writing to the Of~ice of Per 9 onnel Management, Court Ordered
Benefits B,ranch, P.O. Box 17, Washington, DC 20044.

If you have any questions, contact the TSP Legal Processing Unit
at the address on the letterhead or call the Thrift Line at 1-
877-968-3778, (TDD for hearing-impaired 1-877-847-4385).
Callers outside the United States and Canada should call (404)
233-4400.
      j




l!:nclosures

cc:        Ms. Stacy Mitchell
           Dustin Hudson, Esq.
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 21 of 52 Page ID #21




                         EXHIBIT E
                  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 22 of 52 Page ID #22


                                              Thrift Savings Plan
(*~     THRIFT
                                                   P.O. Box 385021
                                                Birmingham, AL 35238
        SAVINGS
        PLAN




        CEDRIC MITCHELL


                                                                                                                 11/20/2019




        Dear Participant:

              As you requested, a financial hardship withdrawal has been processed from your TSP account. The
        payment was made as stated below:

        Withdrawal Summary

                   Date:                                                          11/20/2019
                   Total amount:                                                  $75,000.00
                      From traditional balance:                                   $75,000.00
                          Taxable amount:                                         $75,000.00

                   Amount paid to you:                                            $75,000.00
                      Minus federal income tax withholding:                       -$7,500.00
                      Net payment to you:                                         $67,500.00
                      Payment method:                                             EFT

                   The payment shown above may differ from the amount you requested if the employee contributions
                   and associated earnings in your account at the time ofpayment were less than the requested amount.

              We are required by the IRS to withhold 10% of any taxable amount of your withdrawal for federal
        income tax unless you've elected to waive withholding or to have an amount withheld in addition to the
        mandatory 10%.

                If you have any of the following in your withdrawal, those portions are tax-free and not subject to
        federal tax withholding:
                • Contributions made from tax-exempt pay received as a result of serving in a combat zone.
                • Roth contributions.
                • The earnings on Roth contributions if they are qualified. Roth earnings become qualified once
                   . five years have passed since January 1 of the year you made your first Roth contribution and
                     you have reached age 59½ or are permanently disabled.*

                The total amount of your payment will be reported to the Internal Revenue Service (IRS) in January
        of the year following the year of payment. A copy will be sent to you on IRS Form 1099-R. Note: If your
         * We cannot certify to the IRS that you meet the Internal Revenue Code's definition of disability when your taxes are reported.
         Therefore, you must provide the justification to the IRS when you file your taxes.

Website: tsp.gov                        Thriftline: 1-TSP-YOU-FRST (1-877-968-3778)                         TDD: 1-TSP-THRIFT5 (1-877-847-4385)
                                                 Fax Number: 1-866-817-5023
                                                                                                                          Notice: WC1043
     Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 23 of 52 Page ID #23




withdrawal includes both traditional and Roth money, you will receive separate 1099-Rs. Additional
information about tax withholding and reporting is contained in the tax notice Important Tax Information
About Payments From Your TSP Account. This notice is available at tsp.gov or by contacting the TSP.

        If you have questions, call the toll-free ThriftLine at 1-877-968-3778. Callers outside the United
States and Canada should call 404-233-4400 (not a toll-free number). The TSP's hours are Monday through
Friday, 7 a.m. to 9 p.m. eastern time. You can also use our Secure Message Center on the TSP website by
logging into your TSP account and clicking "Message Center." You should receive a response within two
business days. You can also write to the TSP at the address shown on the letterhead. Please include your
daytime telephone number and TSP account number on all correspondence so that we can identify your
account. Note: If you are a member of the uniformed services, do not provide your Defense Switched
Network (DSN) telephone number.




                                                                                         Notice: WC1043
           Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 24 of 52 Page ID #24
                                          Web Request- Completed Online 11/20/2019
                                                                                                                        7
                   THRIFT SAVINGS PLAN                                                     TSP-76 (WEB)
                   FINANCIAL HARDSHIP IN-SERVICE WITHDRAWAL REQUEST
Your withdrawal request has been received. A summary of your request appears below. Note: DO NOT send this page to the
TSP, as you have already submitted your request online. If you need to cancel this request, you must do so by calling the
Thriftline or using the online tool at tsp.gov.


      INFORMATION ABOUT YOU

      This request applies to my: Civilian Account

      Name: CEDRIC MITCHELL


I     TSP Account Number:                                Date of Birth: 01./1968
                                                                                                                            I
      Daytime Phone: 618-402-6290


      SPOUSE INFORMATION
      Married: N




      WITHDRAWAL REQUEST
      Amount: $75,000.00

      Source: traditional

      Reason(s) for request: Legal expenses for separation or divorce



      FEDERAL TAX WITHHOLDING
      Default withholding of 10%




      PAYMENT METHOD
     · Send my payment to:
I            Type of Account:_
             Name of Financial Institution: HICKAM FEDERAL CU
                                                                                                                            I
             ACH Routing Number:_
             Checking or Sa\fings Account Number: -




     Do Not Write Below This Line                                                            201911204180703
                                                                           FORM TSP-76 (WEB), Page 1 (9/2019)

                                                                                                                        .J
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 25 of 52 Page ID #25




                           EXHIBIT F
                            Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 26 of 52 Page ID #26




                                                                                                                                 StcHe of lllloois
                        :IN TH.E ;T,WE~IIETH JU~IC»Ai 1QHt~U1r;                                                                            $1'..Cl:~IR: <ZOUf\t'rt·'~El:LE\(ll,~E,. l.LllNOIS
                         ~'i{ftrtt& LJ!ll                                                                                                    . ...•. ··• ·                                  .
                                                                                                                                                     N<.>.




                                                                                                                                                                   . ' ~:FI/.,BD ~.:
                                                                                                                                                                stCLAJ~ C9trnl'Y
                                                                                                                                                                ·DEc• os·za.19
                                                                                                                                   ,Q~PER
                       c:a\J~e · cpmiD9, fr13f~"~e Jhe- Cou.rt; the Cou~t being :fo!IY odyised iri the•,pre~is~s and having.
         iudsdkti.on,of th~·s~bl'ectmgtter;
         Jb~ ·.~o~r't,,.finds: ...................................................,.........,., ........... ,.......... :,··•····••.•··•···...........................................................:..
         IT ISdHEREFORE
              5"'.~,: / "
                  ~"      • ::•
                                 dR0ERED:
                                -, •' ' (• ,' • •




        .... ...... ·.... ,. ......................................................................................................... .
              ,
,, " ,. . ~       ~          ·                      ·           Plaintiff                                                   ·-
                                                                 ., ~- ..
                                                                       ,,




                                                                                                                                                                                                                               G:G;l;W~
                                                                                                                                                              ,FREEBURG•PRINTING,&•
                                                                                                                                                              '•<>•-·•=   .".~- ',.,, "'"
                                                                                                                                                                                                l!UBLISHING;]NC..• ,618~539<fa10
                                                                                                                                                                          •~<'"''.'i,""'!,O..·.__:;,,,;,.,-">~,,,~-
                                                                                                                                                                                                       .v   c\<',\"<•  '.C:'
                                                                                                                                                                                                                        cc,.
                        Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 27 of 52 Page ID #27




                                                                                                                                  sr..,c;LAIR)~Q,tJij't~·:B~i.LEY:l~tE,. ILJ.U'"QIS
                                                                                                                                      -    ,-            '•,_,) ', ":   :   >,.•<'~,'             ,,' ,,                       '   __ :       •




                                                                                                                                                           Ne:,.
                                                                                                                                                                                            -
                                                                                                                                                                                              . FILED
                                                                                                                                                                             st CLAIR COUNTY
                                                                                                                                                                                 ''""'.•,''                                  "''   •'-,~




                                                                                                                                                                                 DECOB. 2019
                                                                                                                                                                                      -     ,'                 ,<'   -':r,    ,-




                                                                                                                    O.RDER.
                                                                                                                    '   ·:
                                                                                                                        "-'~)   ·::       " ,,, :''" ,



                                        coming;:bef,o~e• the Court; the Court ~being fully' advised in the:-premises                                                                                                                                                and               having
                 sdic.tion c:,f:the
                                    "
                                                       s1.JBiect.qi9Her;
                                                           -       '
                                                                                                                                                                                                          ·                                                                                       ·
                                  fin9s· . ••········ .................................................................................................... ·......................................... ..
                              .EFORE ORDEREI;>:
                         ',,,,"~ '"--,,'>   , ' . ,_   ,   -      , - ~::




        .......................
         ·
             '    '    -.,   ,,
                                ·············· ................................................. ·-·~ ................ .
                                     · · Plaintiff

                                                                                                                                                            ·. 0 ' · ~ 4 ~.......
                                                                                                                                                   UblM.oJ. ~                                         •       .•             •.t •...•             /'\
                  · ' . ·.                                     Defendant                                                                        :· .           Judge . \_,_J      ·



yVhife-"CC; iYolfow..;Ple:intiff;               Pinlc,-Defendant                                                                                                                                                                                                                                       CC·lHf'
                                                                                                                                                                            ':
                                                                                                                                                                                  ; FREEBURGPRl!llTING.&.
                                                                                                                                                                                  ', '.,,   '.,_,,2
                                                                                                                                                                                                                                             Pi.JBLISH!NG;,INCi;. ~,618-539-3320
                                                                                                                                                                                      '.:ii"' :;~>1,.<, ~4_,\:",,;,M.,;;,,n,,.'.~- ,~:,1,,...~•,,~-•'"•"':,:; :., .. .::,-,:__:> :.'f-'-•'''. x_•~;::: ~-/4~;"'2,;;,,;, "":>.
                                                                                                                                                                                                                                                                                                                      >   "'•
                       Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 28 of 52 Page ID #28




This cause· coming before th13. Court; the J.qb.lJtt: h~ingi fully advised
juriscJidioh.of the ~u~ii:3.t molter;

·T~.
                   ~                      ,---"   "


l:f,1S:;T




. '••·· ·,.. .............._.,. ...
               ,                      '   . _.:;.-    -   ,·   ...
                                                               , ,:··.,,   ... ...................................................."••········ ·.
                                                                               ·

                                                                     Plaintiff
                                                                      '-,.;·-




.............:•., ..~.:,,.~~/··- ••-;.:t.. ~••~ ••: ....~.i.:;'."';_....:;.. ~,.~ ....... ~.~... ~-·••t ...................... "'.-.,. ••.•.• :.,.,
                                                          · C'O,~fendont



                                                                                                                                                                                                               CC-Hi?5
                                                                                                                                                      FREEBURG.PRINTING
                                                                                                                                                       ~•    <•t> ',,~~, . , ":;:.. _;
                                                                                                                                                            \"-,;'   •h        /,>-
                                                                                                                                                                                       &.PUBLISHING, •INC• 6J8-539·3320
                                                                                                                                                                                      ,-,.   '   ••   :   •      /.t •-" ••
                                                                                                                                                                                                               •~•
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 29 of 52 Page ID #29




                            EXHIBIT G
           Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 30 of 52 Page ID #30




                IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
                                ST. CLAIR COUNTY, ILLINOIS

   IN RE THE MARRIAGE OF:                        )
                                                 )
                                                                                             FILED
   STACY L. MITCHELL,                            )                                      ST. CLAIR COUNTY
                                                 )
                    Petitioner,                  )                                      DEC O3 2019
                                                 )
   vs.                                           )      No. 19-D-64
                                                 )
   CEDRIC MITCHELL,                              )
                                                 )
                    Respondent.                  )


         ORDER FOR GARNISHMENT OF A THRIFT SAVIN GS PLAN (TSP) ACCOUNT

           WHEREAS by order of this court, Cedric Mitchell, Social Security number and Address

   (see attached), was required to pay maintenance, formally known as alimony, interim attorney's

   fees, and child support to Stacy Mitchell, spouse, Social Security number and Address (see

   attached).

           AND WHEREAS by order of this court, Cedric Mitchell, has failed to meet this
                                                 ,a
   obligation and currently owes $d'i_,,   '7'76.-:--
           IT IS THEREFORE ORDERED that the Thrift Savings Plan (TSP) pay to Stacy
                           38
   Mitchell   $;¼ ?'16. 1mm the civilian TSP account of Cedric Mitchell to satisfy the obligation.
           qEf-::IS=-F-Y~RE::O.:that:::.n~ith~r-p~~hal-l-t~e~oan-against:,-;;0r-withd~.aw:::::::::i
     .
 dll'.I~nfis--fr0m,-the;;;:.c.irtl11ffi=:'.l:sP-~accouRt-0f~eElr-ie=:Ntttclretl,~ut~ha!J-lr.~ejJ1C~

c::ru--~r:::o-rd-eruft~cunrt::::J
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 31 of 52 Page ID #31




                        EXHIBIT H
                   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 32 of 52 Page ID #32

                                                       NEUBAUER, JOHNSTON
                                                          & HUDSON, P.C.
                                                                  ATTORNEYS AT      LAW


                        TERRY   J.   NEUBAUER"• FRANCINE M. JOHNSTON.. • PUSTIN S. HUDSON.. • JOHN E. LEF...
                                               '


           December 3, 2019


            TSP Legal Processing Unit                                                VIA FAX (703)592-0151
          · P.O. ,Box 4390
            Fairfax, VA 2203 8-4390

           Re:      Stacy Wfohell v. Cedric Mitchell
                   "SCCiair Co., IL Cause #19-D-64

           To Whom it May Cone.em:

           Enclosed please fmd an Order for G~sbment qf a Thrift Savings Plan Account, as well as an
           Order entered December 3, 2019, in regard to the above-mentioned matter. Please take the
           appropriate steps to effec:tuate the Order.

           Thank you for your atte~tion, and if you should have any questions, please feel free to contact me.

           Sincerely yours,

           /s/D~S.H~

           Dustin S. Hudson
           dhudson@neubauerlaw.org

           DSWalv

           Enclosure

           cc: Stacy L. Mitchell
               Cedric Mitchell




Please reply to:                                                                                 'LICENSED lN IL & NE -ucENSED IN   it & MO

                   li'.f 955
                           LINCOLN HIGHWAY                                   0   314 NORTH MAIN STREET
                       FAIRVIEW HEIGHTS, ILLINOIS 62208                          EDWARDSVILLE, lI.LINOIS 62025
                       PH: (618) 632-5588      (618) 632-5595                "   PH: (618) 692-6092
                       FAX: (618) 632-5789
                  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 33 of 52 Page ID #33


Ann Van Horn

From:                                       MetroFax <NoReply@metrofax.com>
Sent:                                       Tuesday, December 3, 2019 4:40 PM
To:                                         Ann Van Horn
Subject:                                    Successful transmission to 17035920151. Re: Mitchell v. Mitchell




        ffiw--4              £MS Md lii WiW¥fl1--fit4,li'§&il¥Mi&WMdt1PANMif Mi-4€WP HM Wi¥1?ti"   FWWSGF\MG A   NW   A◄ICPEG¥k◄




           Your fax was successfully sent to 17035920151 by MetroFax.


           lifo.~JW!i~;, 'i
           i Date: 2019-12-03 22:39:47 (GMT)
             Number of Pages: 7
             Length of Transmission: 261 seconds
           1
             Receiving Machine Fax ID: Fax Server

           If you have any questions, please visit our on line help center.

           Thank you for choosing MetroFax.

           Sincerely,
           The MetroFax Team

           Tip: Switch to an annual plan and save! Call (888) 321-3121.




                  © 2019 j2 Global, Inc. and affiliates. All rights reserved.
                  Metro Fax is a registered trademark of j2 Global, Inc. and affiliates.
                  6922 Hollywood Blvd., Los Angeles, CA 90028

                  This account is subject to the terms listed in the MetroFax Customer Agreement.




                                                                            1
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 34 of 52 Page ID #34




                          EXHIBIT I
                   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 35 of 52 Page ID #35

                                                NEUBAUER, JOHNSTON
                                                   & HUDSON, P.C. -
                                                            ATTORNEYS AT LAW


                      TERRY J. NEUBAUER.'• FRANCINE M. JOHNSTON.. • DUSTIN S. HUDSON.. • JOHN E. LEE..



             December 31, 2019

            Linda Dean
            TSP                                                  .VIA FAX (866)817-5023
            P.O. Box 385021
            Birmingham, AL 35238

            Re:      Stacy Mitchell v. Cedric Mitchell
                     St. Clair Co., IL Cause # 19-D-64

            Dear Ms. Dean:

            I am in receipt of the documents pursuant to the Subpoena Duces Tecum. Enclosed please find an
            Order for Garnishment of a Thrift Savings Plan Account, as well as an Order entered December 3,
            2019, and an Order entered August 26, 2019, in regard to the above-mentioned matter. Please note
            that according to the Orders, Mr. Mitchell is prohibited from withdrawing any funds from the TSP
            until further order of the court.

            Also, I note ·that Mr. Mitchell made a "financial hardship" withdrawal of $75,000.00 on November
            20, 2019. It is my understanding that Mr. Mitchell's spouse, Stacy Mitchell, was to be notified of
            said withdrawal, which did not occur. Mrs. Mitchell has an interest in the TSP and Mr. Mitchell
            has been· prohibited from withdrawing same. Please ensure that Mr. Mitchell is not allowed to
            withdraw ANY additional funds.

            Thank you for your attention, and if you shoµld have any questions, please feel free to contact ~e.

            Sincerely yours,

            /s/D~S.H~

            Dustin S. Hudson
            dhudson@neubauerlaw.org

            DSH/tf

            Enclosure

            cc: Stacy L. Mitchell
                Cedric Mitchell

Please reply to:                                                                            "LICENSED IN IL & NE -ucENSED IN IL & MO


                   @ 955 LINCOLN HIGHWAY                                 0   314 NORTH MAIN STREET
                     FAIRVIEW HEIGHTS, ILLINOIS 62208                        EDWARDSVILLE, ILLINOIS 62025
                     PH: (618) 632-5588 (618) 632-5595                       PH: (618) 692-6092
                     FAX: (618) 632-5789
              Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 36 of 52 Page ID #36


Tammy Frederking

From:                                  MetroFax <NoReply@metrofax.com>
Sent:                                  Tuesday, December 31, 2019 9:50 AM
To:                                    Tammy Frederking
Subject:                               Successful transmission to 18668175023. Re: Cedric Mitchell




        IW-W . A     W         -.CJiWMtM·A4Wt&4±,WACd          '1Mtli1MrteMMXC £4MMlW4Pri&M    A 4   WW-&ti H¼i




           Your fax was successfully sent to 18668175023 by MetroFax.



            Date: 2019-12-31 15:49:38 (GMT)
            Number of Pages: 14
            Length of Transmission: 668 seconds
            Receiving Machine Fax ID: Fax Server

           If you have any questions, please visit our on line help center.

           Thank you for choosing MetroFax.

           Sincerely,
           The MetroFax Team

           Tip: Switch to an annual plan and save! Call (888) 321-3121.




             © 2019 j2 Global, Inc. and affiliates. All rights reserved.
             MetroFax is a registered trademark of j2 Global, Inc. and affiliates.
             6922 Hollywood Blvd., Los Angeles, CA 90028

             This account is subject to the terms listed in the MetroFax Customer Agreement.




                                                                      1
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 37 of 52 Page ID #37




                        EXHIBIT J
                   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 38 of 52 Page ID #38


                                                NEUBAUER, JO~NSTON
                                                   & HUDSON, P.C.
                                                            ATTORNEYS AT LAW


                      TERRY J. NEUBAUER•• FRANCINE   M. JOHNSTON" • DUSTIN S. HUDSON.. • JOHN E. LEE..


             March 16, 2020


             TSP Legal Processing Unit                                            VIA FAX (703)592-0151
             P.O. Box 43.90
             Fairfax, VA 22038-4390

             Re:      Stacy Mitchell v. Cedric Mitchell
                      St. Clair Co., IL Cause #19-D-64
                      SEE SOCIAL SECURITY NUMBERS ATTACHED

                     "PLEASE CONFIRM RECEIPT AND THAT NO FURTHER FUNDS WILL
                     ffE DISTRIBUTED"

            To Whom it May Concern:

            I am in receipt of the documents pursuant to the Subpoena Duces Tecum. Enclosed please find an
            Order for Garnishment of a Thrift Savings Plan Account, as well as an Order entered December 3,
            2019, and an Order entered August 26, 2019, in regard to the above-mentioned matter. Please note
            that according to the Orders, Mr. Mitchell is prohibited from withdrawing any funds from the TSP
            until further order of the court.                                                             ·

            Also, I note that Mr. Mitchell made a ,"financial hardship" withdrawal of $75,000.00 on November
            20, 2019. It is my understanding that Mr. Mitchell's spouse, Stacy Mitchell, was to be notified of
            said withdrawal, which did not occur. Mrs. Mitchell has an interest in the TSP and Mr. Mitchell
            has be~n prohibited from withdrawing same. Please ensure that Mr. Mitchell is not allowed to                   .,
            withdraw ANY &dditional funds.

            Thank you for your attention, and if you should have any questions, please feel free to contact me.

            Sincerely yours,

            Isl D ~ S.         Hv..c4cw

            Dustin S. Hudson
            dhudson@neubauerlaw.org

            DSHltf

            Enclosure
Please reply to:
            cc· Stacy r Mitchell                                                            'LICENSED IN IL &NE "LICENSED IN IL &MO


                    @955 LINCOLN HIGHWAY       .,,'                      0   314 NORTH MAIN STREET
                      FAIRVIEW HEIGHTS, ILLINOIS 62208                       EDWARDSVILLE, ILLINOIS 62025
                     PH: (618) 632-5588 (618) 632-5595                       PH: (618) 692-6092
                     FAX: (618) 632-S789
               Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 39 of 52 Page ID #39


Tammy Frederking

From:                                     MetroFax <NoReply@metrofax.com>
Sent:                                     Monday, March 16, 2020 3:09 PM
To:                                       Tammy Frederking
Subject:                                  Successful transmission to 17035920151. Re: Cedric Mitchell




        ING¥                & AMf&¥9;,SM?4iMSfi•itMtt4dMUMM-e&i\lS&tdN J           NiM--ZW¥W9$fiiii MW&½¥ J   ff   \Id   it




           Your fax was successfully sent to 17035920151 by MetroFax.



             Date: 2020-03-16 20:09:27 (GMT)
             Number of Pages: 2
             Length of Transmission: 66 seconds
           1 Receiving Machine Fax ID: Fax Server




           If you have any questions, please visit our on line help center.

           Thank you for choosing MetroFax.

           Sincerely,
           The MetroFax Team

           Tip: Switch to an annual plan and save! Call (888) 321-3121.




               © 2020 J2 Global, Inc. or its affiliates (collectively, "J2"). All rights reserved.
               MetroFax is a registered trademark of J2.
               700 S. Flower St., 15th Floor, Los Angeles, CA 90017

               This account is subject to the terms listed in the MetroFax Customer Agreement.




                                                                            1
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 40 of 52 Page ID #40




                       EXHIBIT K
                  Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 41 of 52 Page ID #41


                                          Thrift Savings Plan
                                                P.O. Box 385021
        THRIFT
                                             Birmingham, AL 35238
        SAVINGS
        PLAN




        CEDRIC MITCHELL


                                                                                               04/06/2020




        Dear Participant:

                   As you requested, we have made a distribution from your TSP account as follows:

                   Withdrawal type: Single Partial Withdrawal

                   Details regarding your withdrawal are enclosed.

               If your account contains tax-exempt contributions, your withdrawal was removed proportionally
        from taxable and nontaxable amounts.

                If you chose to have all or part of your disbursement made directly to you by check, you should
        receive your check within two weeks. This disbursement will be reported to the Internal Revenue Service
        (IRS) by January 31 of the year following the date of the payment. Additional information about tax
        withholding and reporting is contained in the tax notice Important Tax Information About Payments From
        Your TSP Account. This notice is available on tsp.gov or by calling the ThriftLine.

                If you have questions, call the toll-free ThriftLine at 1-877-968-3778. Callers outside the United
        States and Canada should call 404-233-4400 (not a toll-free number). The TSP's hours are Monday through
        Friday, 7 a.m. to 9 p.m. eastern time. You can also use our Secure Message Center on the TSP website by
        logging into your TSP account and clicking "Message Center." You should receive a response within two
        business days. You can also write to the TSP at the address shown on the letterhead. Please include your
        daytime telephone number and TSP account number on all correspondence so that we can identify your
        account. Note: If you are a member of the uniformed services, do not provide your Defense Switched
        Network (DSN) telephone number.

        Enclosures




Website: tsp.gov                     ThriftLine: 1-TSP-YOU-FRST (1-877-968-3778)           TDD: 1-TSP-THRIFT5 (1-877-847-4385)
                                              Fax Number: 1-866-817-5023
                                                                                                        Notice: WC3032
     Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 42 of 52 Page ID #42




Details Regarding Your Withdrawal Disbursement

Withdrawal type: Single Partial Withdrawal

Date of Payment: 04/06/2020

Withdrawal Breakdown
                                                                         TRADITIONAL
Amount paid to you:                                                         $200,000.00
Federal tax withholding:                                                    -$40,000.00
Net payment to you:                                                         $160,000.00
Payment method:                                                                    EFT

       This payment is considered an "eligible rollover distribution" for purposes of federal income tax
withholding. Any taxable portion of an eligible rollover distribution that is paid directly to you is subject to
mandatory 20% federal income tax withholding; this tax withholding cannot be waived. Consult your tax
advisor or the Internal Revenue Service (IRS) if you have additional questions about your payment,
including the opportunity to roll over part or all of it into a traditional or Roth IRA or eligible employer
plan.




                                                                                              Notice: WC3032
               Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 43 of 52 Page ID #43
                                                        Web Request - Completed Online 04/05/2020

r     :
          ****~           THRIFT SAVINGS PLAN
                 _ · WITHDRAWAL REQUEST FOR
                                                                                                                   TSP-99 (WEB)           7
      :              SEPARATED AND BENEFICIARY PARTICIPANTS
 Your withdrawal request has been received. A summary of your request appears below. Note: DO NOT send this page to the TSP,
 as you have already submitted your request online. If you need to cancel this request, you must do so by calling the Thrift Line or
 using the on line tool at tsp.gov.

       INFORMATION ABOUT YOU
          This request applies to my: Civilian Account
          Name: CEDRIC MITCHELL                                              TSP Account Number:
I         Address:                                                            Date of Birth: 01■11968
                                                                                                                                              I

          Daytime Phone: 618-402-6290

       SPOUSE INFORMATION
          Married: N




       WITHDRAWAL ELECTION
          SINGLE PARTIAL WITHDRAWAL
               Amount: $200,000.00
               Source: traditional




I                                                                                                                                             I



       Do Not Write Below This Line                                                                               20200405497675301
                                                                                                     FORM TSP-99 (WEB), Page 1 (9/2019)
L !1111111111! Ill l~IIJIIJll~IIIJllllltll~ljllJll,11111111111 ~I Ill ~I ~111111111111JIii[Ill111!                                        _J
         Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 44 of 52 Page ID #44

r           Name:

            lcEDRIC                 MITCHELL
                                                                                                 7
            {Last, First, Middle)


    TRANSFER INFORMATION
    NONE




I                                                                                                    I

    PAYMENT METHOD
    Send my payment(s) to:
      -  Type of Account:
         Name of Financial Institution: HICKAM FEDERAL CU
         ACH Routing Number:
         Checking or Savings Account Number:




    FEDERAL TAX WITHHOLDING
    SINGLE PARTIAL WITHDRAWAL
         Default withholding of 20%




I                                                                                                    I




                                                                           20200405497675302
       Do not write in this section.                        FORM TSP-99 (WEB), Page 2 (9/2019)

L                                                                                                .J
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 45 of 52 Page ID #45




                          EXHIBIT L
10/7/2020          Case 3:20-cv-01251 Document     1 Filed
                                        Divorce, annulment, and 11/19/20
                                                                legal separationPage      46 of Plan
                                                                                I Thrift Savings 52 Page ID #46




 Divorce, annulment, and legal
 separation
 Your current or former spouse, or your dependents, could be awarded a
 portion of your TSP account if a valid Retirement Benefits Court Order (RBCO)
to divide your account is issued. The RBCO can be issued at any time in the
 divorce, annulment, and separation proceedings.

The rules for qualified domestic relations orders (QDROs) that apply to
 private sector plans do not apply to the TSP.

. A valid RBCO requires the TSP to freeze your account, preventing you from
taking any new loans or withdrawals until the award is paid out or the order is
otherwise resolved. However, a freeze will not prevent you from making
contributions or changing your contribution allocation or investment choices,
 ancl-you· will still be required to make payments on existing loans.

 Be sure to     read.~e{f'ifftfflfi§}~:fJovihs:&¾lit~
 eJittps)lwww:itsp-:gowpi:il§ti.oaui:,;rt:rS'/4tspb:k:l::t:::pd:i:)::fGr a complete understanding of
your rights and responsibilities.




Questions? 1-877-968-3778
 Find other ways to contact us (httP-s://www.tsP-,gov/contact/)..

f .(httP-s://www.facebook.com/tsP-4gov).
 ~ .(httP-s://twitter.com/tsP-4gov).
 You
ID     .(httP-s://www.youtube.com/user/tsP-4gov).



https:/lwww.tsp.gov/planning-for-life-events/divorce-annulment-and-legal-separation/                              1/1
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 47 of 52 Page ID #47
                   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 48 of 52 Page ID #48

       • if the court order is written in a language other than English, a certi-
         fied English language translation of the entire court order.

  The rules for Qualified Domestic Relations Orders (QDROs) that ap-
  ply to private sector retirement plans do not apply to the TSP. The TSP
  is not covered by the Employee Retirement Income Security Act of 1974
  (ERISA), which governs private sector plans. Therefore, a QDRO, the court
  order that is used to divide a private sector plan, may not be valid with re-
  spect to the TSP. The TSP will evaluate such an order under its own rules.
  A qualifying retirement benefits court order for the TSP must meet
  four basic requirements set forth in 5 C.F.R. § 1653.2:
       • 9't-mt1-=si;:b:e::iss1:1ed-b.y:-a.co.ur.t..in-a.ny--0-f.tohe-5Q United States, the Dis-
          trict of Columbia, the Commonwealth of Puerto Rico, Guam, the
          Northern Mariana Islands, or the Virgin Islands, or by any Indian
          court as defined by 25 U.S.C. § 1301(3).
       • I~
          t.m us.t.e.xp_r:essly__relate.to:-th~J:SJJ,'Fhis-m.e.an_sJ:11@
                                        ~-~~
                        "___..rw""___..,...-,r°"...............
                                                                         it must s pecifical-
         ly contain die name "Thrift Savings Plan." Terms such as "all retire-
         ment benefits," "Government benefits," "Federal retirement benefits,"
         "Thrift Savings," or "Thrift Savings Account" are not adequate.
       • ~e;c;,o;ur,tor:d:--i:rr~r.e€J_ui.i;es,.c,p.ay:m>~o un t, it must
          clearly describe the payee's entitlement. It            can
                                                        only award a specified
          dollar amount or a fraction or a percentage of the participant's ac-
          count as of a specific past or current date.
       • ~~n~ecfmre.a,,,payment-enl~~ticip.an~s-eur-Fent-::=
         or""f0rrrrenp:m;r.SJEgr~the.:~al':SW~ep_gn1le.u~urthermore,
         the TSP will not honor a court order asking for a single payment
         to be made jointly (for example, $10,000 to be divided among the
         former spouse and dependents). The court order must separately
         specify the dollar amount, percentage, or fraction of the award made
         to each person.

  The TSP will honor a court order that requires payment in the future
  only if the present value of the payee's entitlement can be calculated to
  be paid currently. (This practice is more generally associated with court
  orders affecting defined benefits or pension accounts.)

~~~der:an~be~se~?·er~!~~~~:e_a~pant-~~~'¥ing3
c::h1s-oi::lier-TSP_a;cl:Otffl.t-=a:uring-a-di:voree-aetton.-A-s-s00n~pos-si:eie"Jl


   4
               Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 49 of 52 Page ID #49

 afte1c::::i.~a-G~ordercll~!s:ts~d-:in-a;l)"Jiffi01i:for-dJ.vGrGeTann".1'l~./'
 @W.t,-o,;::J.eg~p_i!;tat1on,lhe:T.SP_w.1IJ.:;:£'reeze~a-pai:tic1pant:s.accounHf-~
    • ~~e~u~t$_rd~.r~n~mes· the''~hrifr3avingsJ->lan; ~d _provrde~:-_cha:C7>(
        .,....,.-,~           -~~--
                                  ~ -:,                  .   -. ~
                                                                     w
   ~e.:.p.arttc1pai:1,1:-maY:a0t-001:au:1-a.ISP...:.loan_or...:..w.1 thdraw.al;_o
    -~he ·c~rder:E!E:p~s~t<;rg.ivicle:a· par~ti5,:ipani'. s·TSR a.CCQ!.lnt...

~n-ce:an-:account:,-is-frozen;:p.1.·nJ.e.J£._fo.ans_or...witharawals_are.:p.erm:it~
~d:ffoiii:"'tne-aecount-until-clie.1icti011-iffisJilxeil::::AII:otl-iei:.acco111Icn
~cy,,..:_wi-1H,ey_!E!!!!!~~:~@!!fat!~~estment-de-cisio1isan.cl~Rar:menq§
a o:rcexrsnn-Q'"l~an7"\
       ~is.~o-!-M--~




 The TSP processes a court order in four steps:
 Step 1. As soon as possible after the TSP receives a document that pur-
 ports to be a qualifying retirement benefits court order, the participant's
 account will be frozen.
 Step 2. The TSP will then evaluate whether the court order is complete. If
 the court order is not complete, the TSP will request that the parties sub-
 mit a complete copy of the order. If a complete copy is not received within
 30 days of the date of that notification, the participant's TSP account
 will be unfrozen, and no further action based on that court order will be
 taken until a complete court order is received.
 Step 3. When the TSP receives a complete court order, the TSP will freeze
 (or retain the freeze on) the participant's account and evaluate the court
 order to determine whether it is a qualifying retirement benefits court or-
 der and how the account should be divided.
  Step 4. The TSP will mail a decision letter to the participant and provide
  a copy to all of the other parties having a legal interest in the action.~
"=ci~ionJ~tter-:-wiU-deseribe-rhe-:effec:rd1e0fcicrwiltna~tlie-pariici=:J
~S)lC..COJJJ1La.nffwiH-stat~when_t!1~ttl:5.e..remh\ted::ft.a.m:the-a:C::J
c;co.unt.,._ff the c o u ~ f y i n g , the decision letter will explain
  why. If the order requires a payment, the letter will also explain how the
  payment amount will be calculated and when the payment will be made.
 The party who must pay Federal income tax on the distribution will
 receive tax reporting and withholding information from the TSP.
                                                                                5
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 50 of 52 Page ID #50




                        EXHIBIT M
Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 51 of 52 Page ID #51
   Case 3:20-cv-01251 Document 1 Filed 11/19/20 Page 52 of 52 Page ID #52


  We will not accept your withdrawal request until the matter that caused
  the hold is settled.

  For more information about court orders, obtain the TSP booklet Court
  Orders and Powers ofAttorney and the TSP tax notice Tax Treatment ofThrift
  Savings Plan Payments Made Under Qualifying Orders.


  Spouses' Rights
  Your spouse has certain rights with regard to your in-service withdrawal,
  even if you are separated from your spouse. Therefore, on your request
  for an in-service withdrawal,~Ol:1::mH-st,,indicate whe_theL.Qt_no.~xou:-at-e
c:n:faffi@~ffotrare-marnea:,d:i~fu:lrGwirrg:r...ures:appJy.:;:;;
     ~  If;you-are-:.a~El{S~r.ticipant:oP..~-member~fthe-utrifofiiied
        ~c;:.e.s;;-;1=he:l-aw;:requires~ur...-s_µons~e:s~con:sent-tc:,-yout:...in::ser:vic.e
      'G;:.W;ith.amw.a:l::I~Gtl~~s:wh'@1.=eal5otft:s-a:re-ttfll~Flt:5Wil3"'0r if
       ·"ex~~Jaf:if>..BiU~-iresqmS;t;aneestl}l:-ake;i~i:m:~~le-t0-00·t-a:in:.10:rrt===:1
                   ' .         · ·                 ,.c.              . b. J.iC.Omp1.
     -sp0t1'86"'S"Srgtra:-rerr~mi~~r,,p1:y,©.'.,,o:r;a,;0::;&.}s;~,~UP.tr::             ,et--tftg=
       ~R@;cwi~'Hs~~p1'to·weo~spo't!tsal::-~
    ..,,..,......~S~i(;f;.,,l;(i)~fuum€mihreons1~ul1re~f0"wi@'G-se,i;.vi'@es1r·
     0   If you are a CSRS participant, we must notify your spouse
         before your in-service withdrawal can be completed. If you do not
         know the whereabouts of your spouse, you must apply for an
         exception on Form TSP-16, Exception to Spousal Requirements.

 The criteria for supporting a claim of"exceptional circumstances" or
 "whereabouts unknown" are strict. The fact that there is a separation
 agreement, a prenuptial agreement, a protective order, or a divorce
 petition does not in itself support a claim of exceptional circumstances.

 Ifyou need to submit an Exception to Spousal Requirements form, you can
 obtain one at tsp.gov or by calling the ThriftLine. You must submit the
 form to us along with the documentation requested in it.




                                                                                            15
